~. ":rw,§;r¥ ~ \\‘\2» ‘3¢'“‘
;45;/" ALw/A , fly/4 '
/_z//\E/ L?Ul[/“! £/£ @'f/`/VL//l,{h/ A?WE£L%

- RECEIVED lN
OZ”/ M/ /1/% 55 gm /FF ‘ couRToFchMlNALAPPEALs
LZi// /’ j>[@~/ 1)/¢// Q(;`I' 02 2015
/@L;/M/ '72@; 7£///»?'23//3 l
AbelAcosta,C!erK

:D@ozr'[;[e//»@ww W.@L m ' ~

§MLE/A{ {b/
ry L\,M “'Q§ww\@~w\&§ ?/ ¢/j&[¢ golf

@>/5' )'F‘" (L
dwwlw;/{¢ .TMW§ 77515

 

 

CAUSE NO: CR-O8-OO75-C, CR-08-0076-C
CR-08-0077-C, CR-08-0078-C

 

 

=EX PARTE 'IN THE DISTRICT coURT

HAYS COUNTY, TEXAS '

C/.`/>¢/.'/’C/.`/>OM

ROBERT FLORES SAMANIEGO, Jr. 22nd~JUDICIALDISTRICT

APPLICANTlS OBJECTION{S TO STATE'S ANSWER TO
APPLICANT'S THIRD APPLICATION FOR WRIT OF HABEAS CORPUS RELIEF

'TO THE HONORABLE JUDGE OF"SAID COURT§ ';
Comes Now, Robert Samaniego, TDCJ# 1566425, Applicant, pro se, and files this
the above entitled styled numbered cause Pursuant to Rules of Civil Procedure,
rule 307 and would show the Court the following:
l`I.
Mr. Samaniego recieved the State's answer on the 20th day of September. 2015
denying his Third application for writ of habeas corpus relief. Mr. Samaniego

objects to the honoerable courts allegations "

that there are no claims and ';
issues that could not have been presented previously~in an Original Application".
II.

Mr. Samaniego asserts that there "are" claims and issues that could not have
been presented in his Original Application for habeas corpus relief", had it not ~
have been for the court reporters incomplete record (transcript) when the state
purposely withheld the motion in limine from the rcord that Mr. Samaniego has
been claiming his ground five "ineffective assistance of counsel for failing to
file a motion in limine to prevent the state from eliciting his prior convict-

ions over (18) years old". See court reporters record (captions).

_ 111. ' v
III, NEwLY DIscovERED EVIDENCE `1

Because the motion in limine was purposely withheld from the court reporters

record, it prevented Mr. Samaniego from effectively presenting the court with

facts that the motion in limine is void as`a matter of law, when the record clear~
ly demonstrates that the void motion in limine was filed stamped with the clerk
_Eebuary 2, 2009 and the certificate of service was issued on Eebuary 2, 2008,

one year apart, "[A] proper citation must show the date the petition was filed"
See Tex.R.Civ. P. 99(b)(4), "[T] exas law has long held that errors in stating
‘the"petitions filing date are fatally defective." see Garza v. Carza; 223 81W12d
964 (Tex. Civ. App. -San Antonio 1949. no writ): Conner v. W. C. Bowman Lumber Co.

45 8. W. 2d 237. 238 (Tex. Civ. App. -Austin 1931. no writ) Nat' l Ben Franklin Fire
~lns, Co. Y,.Scott, 214 S.W. 604 (Tex.Civ.App.-Amarlllo 1919. no writ) See also
Applicants brief in support of his Ihirdxwrit of Habeas Corpus for Relief. Thus,
because the motion in limine is void as a matter of law ultimately makes counsel
ineffectivelfor not filing a_motion in limine, Bule of Civil Procedure relating'
to issuance of service and return of citation are "mandatory"; failure to strictly
comply therewith will render invalid service of process. See Uvalde Country Club
v. Martin Linen 8upply Co. . Inc 685 8. W 2d 375. reversed 690 8. W. 2d 884 (Tex.

App -8an Antonlo 1984).5Approx1mately $14, 980. 00 v. State, 261 8. W. 3d 182.

The Newly Discovered Evidence was unknown to Mr. 8amaniego at the time of
trial and the failure to discover the evidence was not due to his own want of
diligence. the materiality of evidence had it been included in the court report-
ers record would have brought about a different result in another trial the
evidence is admissable and not merely cumulative, corrborative, collateral or
impeaching of other evidence. Vernon"s Ann Texas Q.C.P. arts 40.03, 40.03(6),
40. 05 U. S. A. Cost. Amend. 5. 4 W‘

Vl STATE COURTS CON8TlTUTlONAL VlOLATlON

 

Mr. Samaniego was denied his Constitutional rights to due process and equal
protection of the law when the state habeas court prevented him from fully de-
veloping his claims of ineffective asslstance of counsel and constitutional

violations. Moreover, trial counsel was not allowed the opportunity to support'

or contest Mr. Samaniego's ground_for relief resulting in proceedings that were
not compiled in a fair1 manner and were outside the constraints of due process.

v. TRIAL coURTs FAILURE 10 ISSUE FINDINGs oF FACT AND v n
“ CoNCLUSioNS  0F LAw REQUESTED BY APPLiCANT

n 0n the 5th day of August. 2015 Mr. Samaniego requested for the honorable court
to1 issue findings of fact and conclusions of 1aw. Because, the trial court ruled
on` Mr. Samaniego' s merits incorperated in his Third habeas corpus, Mr. 8amaniego
was required to obtain written order actually reflecting that decision. See Ex- `
Parte Martell. 901 S.W.2d 754 (Tex 4 Dist. 1995): also see Mr Samaniego' s
issue' s requested in his request for findings of fact and conclusions of law
filed on the 5th day of August. 2015.

Mr. Samaniego asserts that his Third application for writ of habeas corpus
is not entended to vex, harass or delay any proceeding, but, to bring to the
attention of this Honorable court the' Mlscarrlage of Justice" '€in Mr. Samanlego s
11. 07 habeas corpus proceedings. Mr. 8amaniego requests that this Honorable -
Court remand this case back to  the trial court for further findings of fact and
concluslons of law pursuant to Texas Rules of 0ivil Procedure. rule 296 and 11. 07
3(d), further, there is a need  for an expansion of the record, these issues can-
not be resolved based on the record before the court, Mr. Samaniego1needs to
be 1brought back to the habeas trial court in Hays County, Texas for an evident-
iary hearing, while the habeas trial court appoints an attorney to represent
Mr. Samaniego. Id. at 11. 07 3(d). il l v

wHEREFoRE, PREMISES coNSIDERED, Mr. Samanie§o prays that`this”Honorébie
Court remand this case back to the habeas trial court for further findings of
facts and conclusions of law, and upon reviewing the record enter its 1udgment

remanding Mr. 8amaniego to custody of the Hays County Sheriff for his 1unc0n'sti-

tutional confinement for release.

f 1NMATES DECLARATION

 

'/1' Robert Samanie§o, `1DCJ#`1566425`, being'presently:incarcerated'in the‘
Huntsville Unit of the 1exas Department of Criminal Justice in Walker County,
Texas. ver1fy and declare under penalty of perjury that the facts contained
within are true and correct. d n 7 `

,2015.

 

Executed on thiségg 74day of ;'

    

Robert Samaniego

_ CERTIFICATE OF SERVICE
1 Robert Samaniego,1DCJ# 1566425, certify that a true and correct copy
of  the above §nd foregoing has been delivered to the prison mailroom off1c1a1s
postage prepaid. first class mail for delivery to the fo1lowing: lBeverly Crumlev,

district c1erk at the Government Center, located at 712 S. Stagecoach 1r1te.

2211 San Marcos, Texas 78666.

 

f,2015.

WW/

, Robert Samaniego
TDCJ# 1566425
815 12th St.
Huntsville, Texas 77348

Executed on this %f/q day of 5 ~